While an inmate at Sullivan Correctional Facility in Sullivan County, petitioner was enrolled in courses at Marist College. After he was transferred to another correctional facility, he commenced this CPLR article 78 proceeding seeking to be transferred back to Sullivan Correctional Facility so that he could continue to take courses at Marist College. Supreme Court dismissed the petition on the basis that petitioner failed to comply with the service requirements of the order to show cause. Inasmuch as the record discloses that petitioner did not serve his papers upon any Department of Correctional Services officer or employee or file proof of service with the County Clerk, we find that Supreme Court properly dismissed the petition (see, Matter of Gittens v Selsky, 193 AD2d 986). Moreover, to the extent respondents are affiliated with Marist College and are without authority to grant the relief requested by petitioner, they are not proper parties to this proceeding.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.